299 S.W.3d 6 (2009)
Roland TYLER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69661.
Missouri Court of Appeals, Western District.
November 3, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 22,2009.
Amy M. Combs, for Appellant.
Karen L. Cramer, for Respondent.
Before Division Three: HAROLD L. LOWENSTEIN, Presiding Judge[1], JOSEPH M. ELLIS, Judge, and LISA WHITE HARDWICK, Judge.

ORDER
PER CURIAM:
Roland Tyler appeals the circuit court's denial of his Rule 29.15 motion for post-conviction relief based on ineffective assistance of trial counsel. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. An extended opinion would have no precedential value but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).
NOTES
[1]  Lowenstein, J. was a member of this Court at the time this case was submitted but has since retired from the court.